EXHIBIT10.1 SALARY CONTINUATION PLAN This Salary Continuation Plan (“Plan”) has been established by SUPERIOR INDUSTRIES INTERNATIONAL, INC., a California Corporation (the "Company"), effective March 28, 2008, based upon the following facts and circumstances: A.The Company wishes to promote in its executive employees and directors increased efficiency in their work and the strongest possible interest in the successful operation of the Company and to provide certain executive employees and directors (each, a “Participant”) and their families with benefits upon the retirement or death of such directors or employees. B.The Company recognizes the valuable services heretofore performed for it by the Participant and wishes to encourage the Participant’s continued relationship with the Company. C.In order to achieve these goals, the Company is establishing this Plan. NOW, THEREFORE, IT IS AGREED AS FOLLOWS: 1.Definitions. 1.1Administrative Committee. "Administrative Committee" shall mean the committee appointed pursuant to Section 5 hereof. 1.2Beneficiary. "Beneficiary" shall mean the Beneficiary, or each Beneficiary, designated by the Participant pursuant to Section 4 hereof. 1.3Compensation. "Compensation" shall mean the base salary andany annual directors' retainer paid or accrued to or for the Participant with respect to each calendar month for personal services rendered by the Participant to the Company during such month, but shall not include any commission, bonus, meeting fee or other payment. 1.4Final Average Compensation. "Final Average Compensation" shall mean the average monthly Compensation paid to, or accrued for the benefit of, the Participant with respect to the 36 months of the Participant's employment or service (or the entire period of the Participant's employment or service if shorter than 36 months) immediately preceding the month in which occurs the Participant's Separation from Service. 1.5Vesting Date. "Vesting Date" with respect to the Participant shall mean the earliest to occur of (a) the date set forth in the Participant’s Agreement; or (b) the date upon which the Participant becomes Disabled. 1.6Separation from Service. "Separation from Service" shall mean the Participant's ceasing to be employed by or in service to the Company for any reason whatsoever, voluntary or involuntary, including by reason of death, Disability or reaching the Participant’s Retirement Date. A leave of absence granted by the Administrative Committee shall not constitute a Separation from Service. 1.7Retirement Date. "Retirement Date" shall mean the later of (i) the Participant's sixty-fifth (65th) birthday or (ii) the day upon which occurs the Participant's Separation from
